UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6923




In Re: HARVEY P. SHORT,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
               (CA-00-612-3-MU-2, CA-01-184-3-MU-2)


Submitted:   September 18, 2001           Decided:   October 23, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harvey P. Short, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harvey P. Short filed this mandamus petition challenging the

district court’s denial of relief on his 42 U.S.C.A. § 1983 (West

Supp. 2001) complaint.    Where there is another available remedy,

mandamus relief is not available.     In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).    Mandamus relief is not a substitute for appeal.

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

Short could have challenged the denial of relief on his § 1983

action by filing an appeal.   Accordingly, we deny his petition for

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                  2